54 U.S. 274 (____)
13 How. 274
WILLIAM W. DE FOREST, GEORGE F. THOMAS, AND ROBERT W. RODMAN, PLAINTIFFS IN ERROR,
v.
CORNELIUS W. LAWRENCE, LATE COLLECTOR OF NEW YORK.
Supreme Court of United States.

*276 Upon this exception, the cause came up to this court, and was argued by Mr. Schley, for the plaintiffs in error, and by Mr. Crittenden, (Attorney-General,) for the defendant.
*279 Mr. Justice NELSON delivered the opinion of the court.
This is a writ of error to the Circuit Court of the Southern District of the State of New York.
The action was brought by the plaintiffs against the defendant, the late collector of the port of New York, to recover back an excess of duties paid under protest on an article imported from Buenos Ayres, described in the invoices and entries as "sheepskins." The importations were under the tariff act of 1846. The article was imported with the wool on the skins, and by the instructions *280 of the Secretary of the Treasury, the collector was directed to cause the wool to be estimated and appraised, and to be charged with a duty of thirty per cent. ad valorem under schedule C, and five per cent. on the skin, under schedule H. The plaintiffs claim that no more than a duty of five per cent. ad valorem should be charged upon the entire article. It is usually described, in the invoices, and shipped as sheepskins, and known in trade and commerce by that designation. The skin is in the same condition as when taken from the animal, except it is dried. It is not dressed.
The court below charged the jury, that the article came within neither of the schedules mentioned, but was more properly a non-enumerated article, and chargeable with a duty of twenty per cent. ad valorem. And judgment was rendered in the case accordingly.
By the act of May 19, 1828, (4 Stat. at Large, 271, sect. 2,) a duty is charged upon wool imported on the skin; and direction is given to estimate it as to weight and value, and impose the same duty as on other imported wool.
A similar provision is found in the act of July 14, 1832, (Id. 584, sect. 2,) and also, in the act of August 30, 1842, (5 Id. 548.)
The article is not enumerated according to its previous designation in the revenue laws in the act of July 30, 1846, (Sess. Laws, 68,) and, of course, no duty is specifically charged upon it in that act as in the previous acts. But it is claimed, on the part of the plaintiffs, that it falls within the description under schedule H, "raw hides, and skins of all kinds, whether dried, salted, or pickled, not otherwise provided for," and which are chargeable only with a duty of five per cent. ad valorem.
This description was obviously taken from the act of 1842, (sect. 5, para. 6,) "on raw hides of all kinds, whether dried or salted, five per cent. ad valorem; on all skins pickled, and in casks, not specified, twenty per cent. ad valorem."
The only difference between this act, and the present one is, that the two classes, "raw hides," and "skins," are now ranged in one class, and the duty of five per cent. charged upon each. "Skins pickled," are classed with "raw hides dried or salted," which latter article, it is well known, is extensively imported into the country for the purpose of being manufactured into leather, and the duty is fixed at a low rate for the encouragement of the manufacturer.
In this same act of 1842, it will be remembered, sheepskins, imported with the wool on, were charged with a specific duty, the same as unmanufactured wool, thus distinguishing the article from skins pickled, referred to in the 6th paragraph of the 5th sect. of that act.
*281 We have no doubt, from the association of skins with raw hides in the act of 1846, in connection with the description, and classification in the act of 1842, that they should be regarded as an article imported, like raw hides, for the purpose of being manufactured; and, by no reasonable construction, can be regarded as descriptive of the article in question.
The argument is quite as strong, and we think stronger, in favor of ranging the article under the clause in schedule E: "skins of all kinds, not otherwise provided for," and which is chargeable with a duty of twenty per cent. ad valorem.
Neither do we think that the article can be separated, and a duty charged separately upon the estimated quantity of the wool, and upon the skin, according to the rate chargeable upon each. This would be the introduction of a principle in the construction of the revenue acts heretofore unknown, and which has no countenance in the provisions of the acts themselves.
The 20th section of the act of 1842 looks to the component parts of a manufactured article of two or more materials in fixing the duty; but does not separate it, and charge the duty on each part according to the class to which it belongs. It assesses the duty on the entire article at the highest rate at which any of the component parts might be charged.
It is difficult also to say to what length this principle, if admitted, must be carried in construing these acts. It could not, consistently, be limited to the article in question; for, while skins, dried, are charged only with the duty of five per cent. ad valorem, "hair of all kinds" is chargeable with a duty of ten per cent.; and the same rule of construction that would separate the sheepskin, and charge a duty separately on the wool, and on the skin, would require the deerskin, with the hair on, to be separated, and the duty to be levied on each part. And so, in respect to every other skin dried, salted, or pickled, imported with the hair on.
It is true, that in the acts of 1828, 1832, and 1842, in each of which a specific duty was charged upon the wool imported on sheepskins, the appraisers were directed to estimate the weight and value, for the purpose of assessing the duty. But the article was not divided, as no separate duty was assessed upon the skin by either of these acts. The act of 1842 assessed a duty upon "skins pickled and in casks," but skins imported with the wool on, when separated from the wool, would not fall within this description. The whole duty, therefore, that could be properly assessed upon the article was assessed upon the estimated quantity of wool imported upon it.
The article has never been classed in any of the tariff acts under the designation of skins; but has been charged always, *282 since it came under the notice of these acts, with a specific duty. It has been thus charged, since the act of 1828, down to the present act, a period of some eighteen years. And, although it has been invoiced, and is known in trade and commerce, by the designation of sheepskin raw, and dried, and may, generally speaking, be properly ranged under the donomination of skins, as a class; yet, having a known designation in the revenue acts, distinct from the general class to which it might otherwise be assigned, we must regard the article in the light in which it is viewed by these acts, rather than in trade and commerce. For, when Congress, in legislating on the subject of duties, has described an article so as to identify it by a given designation for revenue purposes, and this has been so long continued as to impress on it a particular designation as an article of import, then it must be treated as a distinct article, whether there be evidence that it is so known in commerce or not. It must be taken as thus known in the sense of the revenue laws, by reason of the legal designation given to it, and by which it has been known and practised on at the custom-house.
It is but fair to presume, after having been treated by the law-makers for a considerable length of time as an article known by this designation, with a view to the assessment of the rate of duty upon it, that, if intended to be charged specifically, or by enumeration, the designation by which, it was known to them would have been used, instead of the one known to trade and commerce, if that should be different.
The 3d section of the act of 1846, enacts, that on all goods, wares, and merchandise not specifically provided for in the act, a duty of twenty per cent. ad valorem shall be charged.
Under the foregoing view of the law of the case, sheepskins, imported with the wool on, must be regarded as a non-enumerated article, and fall within this third section.
The probability is, that the enumeration was omitted from an oversight, else the article would have been chargeable with a duty in the way provided for in the act of 1842. But, having been omitted, and not specifically provided for, it necessarily comes within the section mentioned, and subject to a duty of twenty per cent. ad valorem.
We are of opinion, therefore, the judgment of the court below was right, and should be affirmed.

Order.
This cause came on to be heard on the transcript of the record from the Circuit Court of the United States for the Southern District of New York, and was argued by counsel, *283 on consideration whereof, it is now here ordered and adjudged by this court, that the judgment of the said Circuit Court in this cause be, and the same is hereby affirmed with costs and damages, at the rate of six per cent. per annum.